Case: 15-15352   Date Filed: 10/25/2016   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15352
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:15-cv-00016-RH-CAS



GLENDA WILSON,

                                                            Plaintiff-Appellant,

                                  versus

DALE ERNHARDT JR. CHEVROLET,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (October 25, 2016)

Before HULL, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-15352     Date Filed: 10/25/2016    Page: 2 of 3


      Glenda Wilson appeals from the summary judgment in favor of her

employer, Dale Ernhardt Jr. Chevrolet. Wilson complained that Ernhardt Chevrolet

refused to promote her to guest service manager because she was black and older

than the three women hired for the position, in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e-2(a), the Age Discrimination in

Employment Act, 29 U.S.C. §§ 621–634, and the Florida Civil Rights Act, Fla.

Stat. §§ 760.01–760.11. We affirm.

      We review a summary judgment de novo and view the evidence in the light

most favorable to the nonmoving party. Trask v. Sec’y, Dep’t of Veterans Affairs,

822 F.3d 1179, 1184 n.1 (11th Cir. 2016). Summary judgment is appropriate “if

the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

      Wilson failed to establish a prima facie case of discrimination based on race

or age. Because Ernhardt Chevrolet promoted its employees without a formal

application process, Wilson had to establish that “she refrained from applying due

to a justifiable belief that [her] employer’s discriminatory practices made

application a futile gesture.” EEOC v. Joe’s Stone Crabs, Inc., 296 F.3d 1265,

1274 (11th Cir. 2002). Wilson declined the position when it was offered to her.

After Wilson filed charges of discrimination with the Florida Commission on

Human Relations and the Equal Employment Opportunity Commission, the


                                          2
               Case: 15-15352     Date Filed: 10/25/2016    Page: 3 of 3


general manager of the dealership, Mike Futrell, twice asked Wilson if she wanted

to be the service manager. On the second occasion, Wilson responded that she was

disinterested in the position, so the dealership promoted Chelsea Hyers, a 22-year-

old white female. Later, Wilson did not express any interest in being the service

manager before the dealership promoted Jennifer Burzynski, a 28-year-old white

female, or Nadege Emile, a 26-year-old black female. Wilson argues that it would

have been futile to apply for the position because Tracy Thacker, an operations

manager, told Wilson that she would have to accept a reduction in her wages. See

id. But Futrell testified that he clarified with Wilson that he, not Thacker, set the

pay and that she would earn the same amount as any other service manager. And

Wilson admittedly never investigated what other service managers were paid to

determine whether she would receive less money if she was promoted. Wilson

failed to establish that she was deterred from applying from the position because of

a discriminatory practice by the dealership.

      We AFFIRM the summary judgment in favor of Ernhardt Chevrolet.




                                           3